Exhibit 10.3

 

FIRST AMENDMENT TO AMENDED AND RESTATED

PARTICIPATION AGREEMENT

 

This First Amendment to Amended and Restated Participation Agreement
(hereinafter “Amendment”) is made and entered into February 1, 2018 by and among
PetroShare Corp. (“PetroShare”), Providence Energy Operators, LLC (“PEO
Participant”) and Providence Energy Partners III, LP (“PEP Participant”). 
PetroShare, PEO Participant and PEP Participant may be referred to hereafter
individually as a “Party” or collectively as the “Parties.”

 

RECITALS:

 

A.                                    PetroShare and PEO Participant entered
into that certain Participation Agreement dated May 13, 2015 (“Original
Participation Agreement”), pursuant to which, among other things, PetroShare
assigned its right in certain oil and gas leases to PEO Participant and granted
to PEO Participant the right to participate with PetroShare in the acquisition
of certain oil and gas leases and drilling and development of those leases.

 

B.                                    On October 13, 2016, PetroShare and PEP
Participant entered into that certain Revolving Line of Credit Facility
Agreement (“PEP Credit Facility”) pursuant to which, among other things, PEP
Participant agreed to make available to PetroShare a line of credit up to
$10,000,000.

 

C.                                    On June 7, 2017, PetroShare and PEP
Participant entered into that certain letter agreement pursuant to which, among
other things, PEP Participant agreed to extend the maturity date of the PEP
Credit Facility in exchange for PetroShare granting an option to PEP Participant
to participate in certain lease acquisitions made by PetroShare (the “June 7
Letter”).

 

D.                                    Effective July 18, 2017, the Parties
executed that certain Amended and Restated Participation Agreement dated
November 16, 2017 (“Revised Participation Agreement”) providing for, among other
things, the right of PEP Participant to participate in certain lease
acquisitions, and drilling and development on those leases within an AMI defined
in the Revised Participation Agreement.

 

E.                                     Effective with the date of this
Amendment, and pursuant to the Third Amendment to Revolving Line of Credit
Facility Agreement and Third Amendment to Promissory Note, PEP Participant has
again extended the due date of the PEP Credit Facility in exchange for
PetroShare agreeing to extend the time within which PEP Participant can
participate in lease acquisitions and related development under the Revised
Participation Agreement.

 

F.                                      PEO Participant desires to join with
PetroShare in granting the additional rights to PEP Participant.

 

Now, therefore, the Parties hereto, for the mutual promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, (i) do hereby amend the Revised Participation Agreement in
accordance with and by this Amendment, (ii) PEO Participant does hereby consent
to and approve of such amendment, and (iii) do hereby contract and agree as
follows, hereby also incorporating the recitals above:

 

--------------------------------------------------------------------------------


 

1.                                      Limitation on Participation. 
Article II, Section B of the Revised Participation Agreement is hereby amended
to read in its entirety as follows:

 

B.                                    Limitation on Participation.  The right of
PEO Participant and the right of PEP Participant to participate in the AMI shall
be limited as set forth in Article V.B. below.

 

2.                                      Amendment of PEP Stop Date.  Article V,
Section B, and Section C, subsection 3, of the Revised Participation Agreement
are hereby amended to read in their entirety as follows:

 

B.                                    Limits of AMI.  The term of the AMI as
between all Parties shall extend until February 1, 2020 (such date, the “PEO
Stop Date)”.  The term of the AMI as between PEP Participant and PetroShare
shall extend until February 1, 2020 (such date, as applicable, the “PEP Stop
Date”).  The period from the Effective Date to the expiration of the respective
Party’s rights and obligations under the AMI, as applicable, shall be referred
to as the “AMI Term.” Following expiration of the AMI Term as to each party, the
AMI shall be contracted to only include any horizontal well that is drilled
pursuant to this Agreement during the AMI Term and that is producing oil and/or
natural gas in paying quantities, and then only to the Drillsite Spacing Unit
which includes that well.  Notwithstanding the above, the right of PEP
Participant to participate in the AMI prior to the PEP Stop Date shall not apply
to: (i) with respect to a relevant AMI Lease where the overall oil and gas lease
package contained in the AMI Lease consists of less than 40 mineral acres of oil
and gas leases (net as to the Acquiring Party), the entire AMI Lease, and
(ii) with respect to an AMI Lease containing a mineral interest, the portion of
such AMI Lease that consists of mineral interests, together with any fixtures
located on such mineral interests (any such excluded asset, a “Non-Qualifying
AMI Asset”).

 

C.                                    3.                                     
Option to Participate; Participating Interest.  Within 15 days following the
Non-Acquiring Parties’ receipt of the notice and information referred to in
paragraph C.2. above, each applicable Non-Acquiring Party may elect to acquire
its Participating Interest share in the AMI Lease by notifying the Acquiring
Party of such election in writing; provided that each Party’s applicable
Participating Interest shall be determined as follows:

 

a.                                      Prior to PEO Stop Date and PEP Stop
Date.  Prior to the PEO Stop Date and PEP Stop Date (collectively, the “Stop
Dates”), and other than with respect to any Non-Qualifying Asset, if, prior to
expiration of the applicable AMI election period, one or both of the
Non-Acquiring Parties has elected to acquire its proportionate share in the AMI
Leases, the interests of the Parties in said AMI Leases shall be:

 

PetroShare:                                 45.0%
PEO Participant:      45.0%
PEP Participant:        10.0%

 

2

--------------------------------------------------------------------------------


 

provided that if, upon expiration of the election period, at least one
Non-Acquiring Party has elected to acquire its Participating Interest share in
the applicable AMI Lease and at least one Non-Acquiring Party has elected not to
acquire or otherwise has failed to elect to acquire its Participating Interest
share in the applicable AMI Lease, then the interest of any such
non-participating  Non-Acquiring Party shall be divided between the Acquiring
Party and all participating Non-Acquiring Parties in the manner agreed by such
participating Parties, provided that, if such Parties fail to reach agreement on
such division within two days after the expiration of the election period, the
Participating Interest of any non-participating Non-Acquiring Party shall be
divided evenly between such participating Parties.

 

b.                                      After Stop Dates.  Following the Stop
Dates for all AMI Leases except any Non-Qualifying Asset, if, upon expiration of
the applicable AMI election period, the Non-Acquiring Party has elected to
acquire its proportionate share in the AMI Leases, the interests of the Parties
in said AMI Leases shall be:

 

PetroShare:                                 100.0%
PEP Participant:        NA (AMI rights terminated as of PEP Stop Date)
PEO Participant:      NA (AMI rights terminated as of PEO Stop Date)

 

3.                                      No Other Changes. Except as expressly
amended and modified by this Amendment, the remaining terms and conditions of
the Line of Credit are and shall continue to be in full force and effect in
accordance with the terms thereof and are hereby ratified and confirmed by
PetroShare and PEO Participant.  PetroShare hereby agrees that the amendments
and modifications contained herein shall in no manner affect or impair the
liabilities, duties, and obligations of PetroShare under the Revised
Participation Agreement.

 

4.                                      Representations of the Parties.  Each of
the Lender and Borrower hereby represent and warrant that the individual
executing this Amendment has been authorized by all necessary corporate or
organizational power and authority, and when so executed, this Amendment shall
represent the binding agreement of each such Party.

 

5.                                      Counterparts. This Amendment may be
executed in any number of counterparts and, when so executed, all of such
counterparts together shall constitute a single instrument binding upon all of
the Parties hereto notwithstanding the fact that all parties are not signatory
to the original or the same counterpart. Electronic signatures are acceptable as
original signatures.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date
hereinabove provided.

 

 

Parties:

 

 

 

PETROSHARE CORP.

 

 

 

By:

/s/ Stephen J. Foley

 

Name: Stephen J. Foley, Chief Executive Officer

 

 

 

PROVIDENCE ENERGY OPERATORS, LLC

 

 

 

By:

PEC E&P, LLC

 

Its:

Manager

 

 

 

 

By:

/s/ Michael Allen

 

Name: Michael Allen, CEO

 

 

 

PROVIDENCE ENERGY PARTNERS III, LP

 

 

 

 

By:

Providence Energy Partners III GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Luke Allen

 

Name:

Luke Allen, VP of Business Development

 

--------------------------------------------------------------------------------